Citation Nr: 1402301	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for a nose disability, to include residuals of nose fracture.  

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a bilateral eye disability, to include episcleritis. 

6.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a dental disability, to include periodontal gum disease, claimed as due to dental trauma, for purposes of compensation and obtaining VA treatment. 

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.

10.  Entitlement to service connection for residuals of a head injury, to include concussion and contusion.

11.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus.

12.  Entitlement to service connection for a low back disability. 

13.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness.

14.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness.

15.  Entitlement to service connection for a right ankle disability, to include strain, claimed as due to an undiagnosed illness.

16.  Entitlement to service connection for a left ankle disability, to include strain, claimed as due to an undiagnosed illness.

17.  Entitlement to service connection for a right shoulder disability, to include strain, claimed as due to an undiagnosed illness.

18.  Entitlement to service connection for a left shoulder disability, to include strain, claimed as due to an undiagnosed illness.

19.  Entitlement to service connection for a right hamstring disability, claimed as due to an undiagnosed illness.

20.  Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.

21.  Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness.

22.  Entitlement to service connection for insomnia, claimed as due to an undiagnosed illness.

23.  Entitlement to an initial rating greater than 30 percent for bilateral hearing loss.

24.  Entitlement to an initial rating greater than 10 percent for tinnitus.

25.  Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome (IBS).

26.  Entitlement to an initial rating greater than 10 percent for fibromyalgia.

27.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had honorable active service from June 25, 1980 to August 16, 2001 and active service under conditions other than honorable from August 17, 2001 to November 15, 2006.  The Veteran had service in Southwest Asia during his honorable period of service, from July 1990 to June 1991.  In August 2007, the Department of Veterans Affairs (VA) determined that the Veteran's November 2006 bad conduct discharge constituted a bar to his entitlement to all VA disability compensation based on his period of active service from August 17, 2001 to November 15, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2012 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.

Initially, the Board notes that a March 2012  statement of the case (SOC) included the issues of entitlement to service connection for stress fracture, right and left leg, and right and left foot pain.  The Veteran's May 2012 substantive appeal, however, indicated a desire to appeal only the fifth issue included in the SOC, entitlement to service connection for CFS.  No other statement made by the Veteran can be construed as a timely appeal of the other claims and, as such, the issues on appeal have been limited to those listed above.  See 38 C.F.R. § 20.202 (2013).

The Board observes that the Veteran requested a hearing in his April 2009 substantive appeal form, but indicated in September 2011 that he wished to withdraw that request.  In subsequent April 2012 and May 2012 statements, however, the Veteran expressed a desire to appear at a Board hearing via videoconference.  The Veteran was scheduled for a videoconference hearing in February 2013, but he failed to appear despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

As indicated above, the Veteran has filed a claim for a dental condition.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the April 2008 rating decision, February 2009 statement of the case (SOC), and March 2012 supplemental statement of the case (SSOC) denied the Veteran's dental claim for VA compensation purposes, but did not adjudicate the Veteran's claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes aspect and remands the dental condition claim for dental treatment purposes aspect.

As a final provisional matter, the Board notes that the Veteran has withdrawn all prior representatives prior to the above issues being certified to the Board on appeal.  Although the Veteran indicated an intention to obtain further representation, no current authorization of representation is of record and attempts by the Board to confirm active representation has been without result.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for CFS, residuals of a head injury, and GERD, as well as eligibility for VA dental treatment, entitlement to an increased rating for IBS, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had honorable active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Residuals of fractured nose are the result of the Veteran's military service.

3.  The Veteran does not have a hypertension disability that was incurred in or is otherwise related to his military service.

4.  The Veteran does not have an obstructive sleep apnea disability that was incurred in or is otherwise related to his military service.

5.  The Veteran does not have a bilateral eye disability, to include episcleritis, that was incurred in or is otherwise related to his military service.

6.  The Veteran does not have a dental disorder for which service-connected compensation is payable.

7.  The Veteran's current bilateral foot symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence that the currently diagnosed bilateral pes planus or other bilateral foot disability was incurred in or otherwise related to honorable active military service.

8.  The Veteran's current low back symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by low back pain that was incurred in or is otherwise related to honorable active military service.

9.  The Veteran's current right knee symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence that the currently diagnosed right patellofemoral pain syndrome or other right knee disability was incurred in or is otherwise related to honorable active military service.

10.  The Veteran's current left knee symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence that the currently diagnosed left patellofemoral pain syndrome or other left knee disability was incurred in or is otherwise related to honorable active military service.

11.  The Veteran's current right ankle symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by right ankle pain that was incurred in or is otherwise related to honorable active military service.

12.  The Veteran's current left ankle symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by left ankle pain that was incurred in or is otherwise related to honorable active military service.

13.  The Veteran's current right shoulder symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by right shoulder pain that was incurred in or is otherwise related to honorable active military service.

14.  The Veteran's current left shoulder symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by left shoulder pain that was incurred in or is otherwise related to honorable active military service.

15.  The Veteran's current right hamstring symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by right hamstring pain that was incurred in or is otherwise related to honorable active military service.

16.  The Veteran does not have memory loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by memory loss that was incurred in or is otherwise related to honorable active military service.

17.  The Veteran does not have a sleep disorder resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed sleep disorder that was incurred in or is otherwise related to honorable active military service.

18.  The Veteran does not have insomnia resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by insomnia that was incurred in or is otherwise related to honorable active military service.

19.  The Veteran does not have a diagnosis of PTSD at any point during the appellate time period.

20.  The Veteran's other diagnosed psychiatric disabilities, including depressive disorder, were not incurred in and are not otherwise related to military service.

21.  The Veteran's fibromyalgia is manifested by symptomatology that is continuous or nearly continuous, but responds well to treatment.

22.  Audiometric examinations correspond to no greater than a level VII hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

23.  The Veteran's recurrent tinnitus is perceived bilaterally.

24.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his current residuals of nose fracture are the result of a fractured nose incurred during his honorable military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Entitlement to service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Entitlement to service connection for a bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Entitlement to service connection for a dental disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2013).

6.  The Veteran's bilateral feet symptoms and bilateral pes planus were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

7.  The Veteran's low back symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

8.  The Veteran's right knee symptoms and patellofemoral syndrome were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

9.  The Veteran's left knee symptoms, patellofemoral syndrome, and degenerative joint disease were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

10.  The Veteran's right ankle symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

11.  The Veteran's left ankle symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

12.  The Veteran's right shoulder symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

13.  The Veteran's left shoulder symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

14.  The Veteran's right hamstring symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

15.  The Veteran's memory loss was not incurred in and is not otherwise related to active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

16.  The Veteran's claimed sleep disorder was not incurred in and is not otherwise related to active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

17.  The Veteran's insomnia was not incurred in and is not otherwise related to active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

18.  Entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

19.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

20.  The criteria for an initial rating of 20 percent, but no more, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2013).

21.  The criteria for an initial rating greater than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.71a, DC 8850-5025 (2013).

22.  The claim for an initial rating greater than 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the increased rating claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decisions granting service connection for IBS, fibromyalgia, and hearing loss and/or with respect to the Veteran's claims for service connection, the RO issued notice letters in November 2007, January 2008, December 2008, February 2009, May 2009, and July 2009 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Board notes the Veteran's service treatment records have been found to be unavailable by the National Personnel Records Center (NPRC), despite multiple requests by VA.  As such, it is uncertain whether all service treatment records have been located.  Indeed, although the Veteran has submitted multiple service treatment records, this submission clearly does not include all records generated during the Veteran's more than 20 year military career.  Attempts to obtain the service treatment records from other sources (specifically from the medical facilities at Ft. Bragg, North Carolina) were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  In that regard, the Board notes that the RO has not made a formal finding of unavailability.  That said, the RO has sent multiple letters to the Veteran notifying him of the unavailability of the service treatment records and has requested the records from all possible repositories.  The Veteran has not suggested that the records are maintained at any other location and there is no evidence to suggest that the records are located elsewhere.  VA medical records have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in March 2008, March 2011, April 2011, and May 2011.  The examiners considered the Veteran's lay reports, the medical evidence of record, and conducted appropriate examination and testing.  The examiners provided adequate rationales for the opinions provided.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection (except as otherwise indicated in the below Remand).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

With respect to the fibromyalgia claim, the RO provided the Veteran appropriate examinations in March 2008 and March 2011.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the hearing loss claim, the RO provided the Veteran an appropriate QTC audiological examination in February 2008.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for the condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination report is thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examination in this case is adequate upon which to base a decision in that it was performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder.  The examiner specifically noted qualifications of Audiologist.  See Barr, 21 Vet. App. at 312.

In that regard, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in his VA examination.  Furthermore, the Board notes that the examination report discussed the Veteran's claim that his current predominant symptom was difficulty hearing.  Moreover, additional records have demonstrated that the Veteran's primary difficulty is understanding verbal conversation.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiner discussed the functional effects of the Veteran's hearing problems in the examination report.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  

Moreover, with respect to the Veteran's claim for an increased initial rating for bilateral tinnitus, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case for an increased initial rating for bilateral tinnitus, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.

Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Factual Background

As discussed above, the Veteran's service treatment records have not been located by the NPRC or through requests to the medical facilities at Fort Bragg, North Carolina, where the Veteran was stationed and his records maintained at the time of his separation from service.  The Veteran has provided some of his records; however, these clearly do not represent the entirety of the Veteran's service treatment records.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Of the service treatment records available, the findings at the Veteran's May 1980 entrance examination were normal or within normal limits.  

In March 1990, the Veteran sought treatment for a back injury that occurred while trying to change a tire on a military vehicle.  On examination, there was pain, tenderness, and swelling, but no decreased range of motion or discoloration.  The assessment was pulled muscles of the back.

In May 1992, the Veteran was treated after stepping in a hole and having his right foot turn outward.  On examination, there was no swelling, but there was mild pain with walking and when the foot was extended downward.  The assessment was a twisted right ankle and muscle strain.  In July 1992, the Veteran followed up for his right ankle problems and indicated that the pain had gotten worse since the original injury, particularly with walking.  X-rays were negative for fracture, but there was tenderness to palpation.  The assessment was contusion and strain and the Veteran was prescribed ankle support and Motrin.  

In May 1994, the Veteran complained of irritation to both eyes and that the use of Visine had not helped.  On examination, the eyes were red and teary.  In June 1994, the Veteran was seen for bilateral epithelial streaks that was diagnosed as bilateral episcleritis.  

Another June 1994 record noted bad elevated blood pressure at a routine dental examination, with readings of 136/98 and 138/94.

In June 1997, the Veteran reported a one month history of right shoulder pain that felt like a pinched nerve.  Following examination, the treatment provider diagnosed myofascial pain with spasm.  

In July 1997, the Veteran sought treatment for blood-coated stool with defactory pain.

In August 1998, the Veteran reported left shoulder pain following a parachute jump, but no diagnosis of a left shoulder disability was made.  In November 1998, the Veteran reported left hip and left buttock pain that occurred when landing after a parachute jump.  

In August 2000, the Veteran sought treatment for his right hamstring pain over the previous two days that started after doing wind sprints.  The assessment was hamstring strain.

An undated treatment record noted eye irritation from the spraying of chemicals in the eyes while working in the motor pool and a broken nose in 1984 or 1985.  

The Veteran's personnel records have been located and associated with the claims file.  Prior to August 17, 2001, the Veteran's personnel evaluations included individual and composite ratings of average or better, except in June 1989 and August 1990, which involved inappropriate activities in which the Veteran had been engaged while recruiting for the military.  He also received multiple awards during the period prior to August 17, 2001.  

During the Veteran's period of other than honorable service, multiple records include diagnosis and treatment for depression and a diagnosis of major depression, single episode.

After filing his claims, the Veteran was afforded a VA general medical examination in March 2008.  The examiner noted review of the claims file.  On examination, the Veteran's blood pressure was normal, as were posture, gait and eyes.  The Veteran reported fracturing his nose in the 1980s or 1990s and that it was splinted at the time.  Since that time, he had experienced some problems breathing out of his nose, with frequent nasal congestion and rhinorrhea that was essentially constant and not aggravated by the seasons.  The Veteran denied current or past treatment for these problems.  On examination, there was a very prominent bump in the upper third of the bridge of the nose that was nontender.  Internal examination of the nose was essentially unremarkable, with a 10 to 15 percent reduction in the passage of air down both nostrils.  

The Veteran reported a history of hypertension to the March 2008 examiner, but quickly amended the statement to indicate that the high blood pressure occurred only when under a great deal of stress.  The examiner found no evidence of the claim in the limited medical records available.  The Veteran denied any medication, hospitalization, or treatment for hypertension.  On examination, blood pressure readings were between 120 and 122 over 76 to 78 bilaterally times three.  

The Veteran also claimed a history of GERD to the March 2008 examiner, since the 1990s.  He claimed to have been told he needed medication stronger than the Alka Seltzer that he had been taking, but was unable to afford such medication.  The Veteran also reported a history of diarrhea for a number of years, with daily mild abdominal cramping and watery bowel movements.  He had lost 40 pounds in the previous year.  He was not taking any medication for the diarrhea.  Examination of the abdomen was normal.

The Veteran reported a history of pain, weakness, and stiffness in multiple joints since service.  Problems were worsened with weight bearing or standing for more than an hour or two.  The Veteran claimed to have incurred multiple strains and sprains of the knees during service.  Examination of the knees was essentially normal, with minimal crepitus in the first 10 degrees of motion.  The Veteran claimed to have injured his shoulders during parachute jumps and now intermittently had trouble following extended arm use.  On examination, the Veteran reported pain beginning at 90 degrees of abduction and flexion, but the examiner saw no objective evidence of pain or significant difficulty.  The Veteran complained of ankle pain with extended weight bearing or standing.  On examination, there was evidence of pain at the extremes of the range of motion.  The Veteran discussed a history of pes planus that he had at entry into service and had through service.  He denied any foot problems, other than aching when walking long distances.  On examination, the Veteran had mild pes planus bilaterally, without any significant valgus deformity or other problems.  As to the Veteran's back problems, the examiner noted the absence of evidence of chronicity of complaints other than the single record of back pain in 1990.  The Veteran reported low back pain with lifting, with occasional radiation into the left buttock.  On examination, there was slight discomfort on range of motion testing.  X-rays of the spine were normal.  X-rays of the knees showed osteophytic spurring of the patella, as well as a bony spur of the tibial tuberosity in the right knee.  X-rays of the shoulders were negative.  

The Veteran also discussed with the March 2008 examiner his contention that he was diagnosed with sleep apnea in 1998, following a sleep study.  His reported symptoms were waking up in the middle of the night with GERD symptoms and occasionally falling asleep in a chair.  The examiner stated that there was no evidence of sleep apnea on examination.  

After the foregoing, the examiner's assessment was lumbosacral strain, with residuals; IBS with residuals; GERD with residuals; patellofemoral syndrome of the knees bilaterally with residuals and degenerative joint disease in the left knee; bilateral shoulder strain with residuals; bilateral ankle strain with residuals; no evidence of hypertension; mild pes planus with residuals; no evidence of sleep apnea; and fracture of nose with residuals.  As to etiology, the examiner concluded that without evidence of chronicity of problems documented from service he was unable to attribute the Veteran's current problems to his service without resort to speculation.

In March 2008, the Veteran also was afforded a psychiatric examination.  The examiner noted review of the claims file.  The Veteran reported problems beginning in 2002 when he was "wrongly court-martialed."  He reported ongoing and worsening problems since that time, with difficulty falling asleep and maintaining sleep.  He also reported nightmares, intrusive thoughts, anxiety, anger problems, intrusive thoughts, avoidance behavior, hypervigilance, and exaggerated startle response.  The Veteran's sole reported stressor was being wrongly court-martialed in 2002.  Following psychiatric evaluation, the examiner indicated that the Veteran endorsed every criterion in the DSM-IV for the diagnosis of PTSD.  In light of the Veteran's endorsement of so many symptoms, the examiner concluded that psychological testing would be necessary, although the examiner also observed that as the reported stressor occurred during a period of other than honorable service that such testing might not be necessary.  The examiner deferred an Axis I diagnosis at that time.

In July 2008, the Veteran was afforded a Gulf War examination.  The Veteran denied current medical treatment and was a very poor historian.  The Veteran denied any current medical problems or medical treatment providers.  The Veteran reported an injury to his left foot, but no other problems.  Because of the Veteran's hearing problems and the absence of hearing aids, the examiner had difficulty obtaining a history from the Veteran.  The Veteran reported intermittent headaches.  He denied any eye problems or vision difficulties.  The Veteran had difficulty with regular conversation due to his hearing problems.  The Veteran had some crowns and fillings noted in his teeth.  The Veteran denied any known history of hypertension.  The Veteran reported intermittent constipation and loose bowels.  The Veteran had no musculoskeletal complaints at that time.  The Veteran reported difficulty going to sleep, but no other psychological problems.  Examination of the eyes and nose were normal.  The Veteran had normal flexion of the spine and examination otherwise was normal.  The Veteran had normal flexion of all other joints and testing was normal, other than the notation of slight flat feet.  Gait was normal.  The assessment was that of a normal physical examination with profound hearing loss and irritable bowel symptoms by history.

An October 2008 initial psychiatric evaluation note indicated that the Veteran met the criteria for PTSD.  At that time, the Veteran stated that he had been diagnosed with PTSD in 1993.  The Veteran was referred for mental health treatment.  

A June 2009 sleep study was not consistent with obstructive sleep apnea.  The diagnosis was probable insomnia or behaviorally induced insufficient sleep syndrome.  It also was noted that the Veteran might have a nightmare disorder.

A July 2009 VA treatment record included a diagnosis of depressive disorder, moderate.  At that time, the Veteran reported in-service treatment that began two years after the Gulf War, where the Veteran claimed to have seen dead bodies in the desert.  The Veteran indicated that he had hurt himself when he fell asleep on the job and that his medication made him tired and dizzy.  He asserted that he was unable to be heavily medicated with his job.  

Later in July 2009, the Veteran was seen for CFS, fibromyalgia, Gulf War syndrome, polyarthralgia, depression, hearing loss, and memory loss.  The Veteran claimed that he was unable to perform his current job any longer due to his symptoms of CFS, fibromyalgia, and Gulf War syndrome.  Without noting any unusual findings on examination, the treatment provider's assessment included history of fibromyalgia, stable CFS, Gulf War syndrome, depression, history of IBS, and memory, cognitive, and executive function impairment.  

In August 2009, the Veteran underwent a PTSD evaluation.  He reported flashbacks, nightmares, anger problems, memory problems, concentration problems, and depression.  The Veteran complained of hurting himself at work because it was difficult to stay awake and injuring his back lifting and bending.  The treatment provider was unable to render a diagnosis due to the subjective and inconsistent history provided by the Veteran.

The first diagnosis of PTSD appears to be in November 2009, although the record is unclear as to what was the basis for the diagnosis.

The Veteran was hospitalized in June 2010 for psychiatric problems.  A June 2010 social work assessment included the Veteran's reports of in-service treatment for PTSD.  The Veteran claimed the treatment was due to nightmares and flashbacks of "a lot of gun fire; [suicidal and homicidal ideation], anger, 'people talking about killing me' and loud gun fire at work."

The Veteran was afforded a general VA medical examination in March 2011.  The examiner noted review of the claims file.  As to the Veteran's low back, he reported pain onset in the early 1980s after a bad parachute jump.  Currently, he experienced low back pain every day with bending.  As to his bilateral ankles, the Veteran reported that he twisted his ankle on a road march in service and currently experienced bilateral ankle pain two times per week that was worse on the right.  As to the bilateral shoulders, the Veteran was unaware of the onset of problems other than that they were during service and were caused by lifting rucksacks.  Currently, the Veteran had bilateral shoulder pain twice per week.  As to the knees, the examiner noted a diagnosis of bilateral patellofemoral syndrome with degenerative joint disease of the left knee.  The Veteran was unsure of a specific onset date, but claimed that the problems stemmed from parachute jumps for which he was treated with medication.  He currently experienced daily bilateral knee pain.  As to his right hamstring, the Veteran was unsure of the precise onset date of problems, other than that it occurred during a bad parachute landing in service.  Currently, he experienced bilateral hamstring pain and tenderness.  As to the Veteran's bilateral foot pain with pes planus, the Veteran stated that the onset was in the early 1980s, but also claimed that he had flat feet prior to service with complaints of bilateral foot pain with prolonged running.  Currently, the Veteran had bilateral pain on the top of the feet with lifting of the foot.  On examination, the Veteran had a normal gait.  There were no abnormal findings as to the eyes.  Hearing was intact to normal conversation.  Teeth were generally in good repair.  Examination of the abdomen and genitourinary system were normal.  No memory problems were apparent.  On examination, there was no objective evidence of painful motion.  There was evidence of malingering.  During range of motion testing of the back, for example, the Veteran only was able to flex to 10 degrees, but when asked to remove his knee brace could bend to 90 degrees and also was able to touch his toes to show the examiner an issue with the big toe.  The examiner diagnosed bilateral pes planus with left hallux valgus; normal bilateral shoulders on examination; normal bilateral knees on examination without x-ray evidence of arthritis of the left knee as previously diagnosed; normal lumbosacral spine on examination; normal bilateral ankles on examination; and normal right hamstring on examination.  The examiner concluded that the Veteran's pes planus and hallux valgus were not caused by or the result of or aggravated by military service.  The examiner's rationale was that there was no record of flat feet in service and he acquired the condition due to genetic predisposition and aging.  The examiner concluded that the left and right shoulder conditions were not caused by or the result of or aggravated by military service or parachute jumps.  The rationale was that the Veteran had no complaints of left shoulder problems and one complaint of right shoulder problems in 1997, no reported problems after service until 2009.  Instead, the examiner attributed the bilateral shoulder pain to fibromyalgia.  As to the bilateral knees, the examiner concluded that left and right knee patellofemoral syndrome with degenerative joint disease in the left knee were not caused by or the result of or aggravated by military service or parachute jumps.  The rationale was that the Veteran did not have knee pain until 2009 and that the problems were most likely due to aging.  The examiner concluded that the Veteran's lumbosacral condition was not caused by or a result of or aggravated by military service or parachute jumps.  The rationale was that the Veteran had a one time back strain in 1990 with no chronic conditions or continuity of care for 19 years.  Instead, the examiner concluded that the low back problems were attributable to fibromyalgia.  The examiner concluded that left and right ankle conditions were not caused by or a result of or aggravated by military service or parachute jumps.  The rationale was that the Veteran had one complaint of right ankle problems in 1992 and no in-service left ankle complaints and that his right and left ankle conditions were most likely due to fibromyalgia.  The examiner also concluded that the right hamstring condition was not caused by or a result of or aggravated by military service or parachute jumps.  The rationale was that the Veteran attributes the onset of his hamstring pain to the start of his fibromyalgia and the most likely cause of the hamstring problems was the fibromyalgia and not the in-service incident 20 years previously.

The March 2011 VA examiner also opined that the Veteran's bilateral knee, bilateral ankles, spine, bilateral shoulders, and bilateral feet conditions were not undiagnosed illnesses, medically explained chronic multisymptom illnesses of known or partially explained etiology.  Instead, the examiner concluded that the preponderance of the evidence did not support that the foregoing were the result of Gulf War environmental hazards.  The examiner also noted that the Veteran's fibromyalgia and CFS were due to his service in the Gulf War.

The Veteran was afforded a VA examination for chronic fatigue syndrome in March 2011.  The examiner noted review of the claims file.  The Veteran reported the date of onset of CFS was 2007, although he had symptoms of fatigue during active service.  After examination, the examiner diagnosed CFS that was established in 2008.  The examiner stated that the criterion of new onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months had been met.  The examiner also noted that the criterion that other clinical conditions that may produce similar symptoms have been excluded by thorough evaluation, based on history, physical examination, and appropriate laboratory tests had been met.  But the examiner stated that the Veteran did not have at least 6 of the 10 CFS diagnostic criteria.

The Veteran also was afforded a VA examination for his fibromyalgia in March 2011.  The Veteran reported onset in 1996 and that he was treated for muscle pain in service, but not diagnosed with fibromyalgia until after separation from service.  Currently, the Veteran had muscle pain in the bilateral shoulders, low back, hamstrings, ankles, feet, and knees.  The Veteran had symptoms of fibromyalgia, that included trigger points, unexplained fatigue, and musculoskeletal symptoms.  These were precipitated by emotional stress and overexertion and alleviated by medication.  On examination, there were tender points in the trapezious, gluteals, and knees.  The Veteran was employed as a machine operator in a factory on a full time basis and had lost one week of work in the previous year due to muscle pain.  Following examination, the examiner diagnosed fibromyalgia that was currently active.  The fibromyalgia caused significant impacts on occupational functioning due to decreased concentration and pain.

The Veteran was afforded a VA psychiatric examination in April 2011.  The examiner noted review of the claims file.  At that time, the Veteran was unable to recall many past events, but was able to state that his psychological symptoms began to develop following his Desert Storm deployment and began to impair his work performance at that time.  The Veteran described sleep problems, which included insomnia and nightmares.  The Veteran's memory was moderately impaired on examination.  The Veteran's reported stressors involved combat experienced in Desert Storm in 1991, primarily fear of SCUD missile attacks and having chemical weapons used on him.  The Veteran's psychometric assessment scores were significantly elevated indicative of suspected malingering.  The Veteran appeared to be over-reporting his symptoms.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD and instead found an Axis I diagnosis of depressive disorder, not otherwise specified (NOS).  The basis for the foregoing was that the Veteran's current reporting was considered unreliable, based on the evidence of over-reporting of symptoms.  As such, the examiner used the Veteran's treatment records and observations of other clinicians to formulate the current diagnosis.  The examiner considered the Veteran's lay reports of obtaining treatment for and experiencing psychological symptoms following his return from Desert Storm and that these problems affected his occupational functioning.  The examiner noted, however, that the Veteran's performance evaluations did not bear out his claims, as they included numerous evaluations of fully capable and excellent.  In light of the foregoing, the examiner concluded that it was less likely than not that the Veteran's current depressive disorder, NOS, was related to or aggravated by his military service.

The Veteran was afforded a VA eye examination in May 2011.  The examiner noted review of the claims file and the Veteran's prior diagnosis of bilateral episcleritis in the 1990s.  The Veteran also reported an injury to the eyes caused by a tree limb in the 1990s.  The Veteran reported symptoms of red and painful eyes.  After examination, the examiner diagnosed presbyopia and dry eyes.  The examiner concluded that the Veteran had no eye condition causing visual impairment or disability.  The Veteran had age-expected presbyopia bilaterally.  There was no evidence of episcleritis in either eye on examination.  Dry eyes were noted, but this was unrelated to past injury or episcleritis.  As such, presbyopia and dry eyes were not caused by or a result of the Veteran's in-service episcleritis.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, hypertension, psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, the evidence does not establish that the Veteran was diagnosed with hypertension or arthritis of any joint within one year of his honorable military service.  Indeed, the evidence does not indicate that the Veteran has a diagnosis of hypertension at any point during the appellate time period.  Moreover, depression and PTSD are not classified as psychoses.  As such, service connection for the Veteran's claims may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Residuals of Fractured Nose

The Veteran contends that he fractured his nose during his period of honorable service and that he suffers from current residuals of the fracture.  

The Veteran has current residuals of a fractured nose, as demonstrated by the Veteran's reports during the March 2008 VA examination that he had problems breathing out of his nose, with frequent nasal congestion and rhinorrhea that was essentially constant and not aggravated by the seasons.  On examination, there was a very prominent bump in the upper third of the bridge of the nose that was nontender.  Internal examination of the nose showed a 10 to 15 percent reduction in the passage of air down both nostrils.

The crucial question, therefore, is whether the Veteran incurred a nose fracture during his period of military service.  Affording him the benefit of the doubt, the Board concludes that such a nose fracture occurred during the Veteran's period of honorable military service.  In that regard, the Veteran's May 1980 entrance examination of the nose was normal.  An undated service treatment record includes a report from the Veteran that he fractured his nose in 1984 or 1985.  While not dispositive, given the missing service treatment records, the absence of any evidence of nose fracture prior to entrance into service, the Veteran's report while still in service that he fractured his nose in 1984 or 1985, and the March 2008 VA examination report noting that fracture of the nose had occurred at some point, the Board affords the Veteran the benefit of the doubt and concludes that entitlement to service connection for residuals of a fractured nose is warranted.

Hypertension and Sleep Apnea

The Veteran contends that he was diagnosed with and treated for hypertension and sleep apnea during his period of honorable active service.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current hypertension or sleep apnea disability that was incurred in or is otherwise related to his military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current hypertension or sleep apnea disability incurred in or otherwise related to honorable active military service during any period of his appeal.  Indeed, as noted above and discussed below, the record reflects that the March 2008 VA examination report included specific findings that the Veteran did not have hypertension.  In addition, a June 2009 sleep study was inconsistent with sleep apnea.  

With respect to the foregoing, the Board recognizes that the Veteran does claim to experience elevated blood pressure readings during periods of stress; however, the Board notes that symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, specific examination has found the Veteran not to have hypertension and subsequent treatment records do not include a diagnosis of or treatment for hypertension.

As to the Veteran's sleep problems, as will be discussed in greater detail below, insomnia and other sleep difficulties have been attributed to the Veteran's diagnosed psychiatric disorder.

With respect to the above, the Board affords significant probative weight to the finding of the March 2008 VA examination report and June 2009 sleep study results.  In each case, the medical professional considered the Veteran's representations of diagnoses of such disabilities.  However, based on objective examination and evaluation the medical professionals in each case concluded that there was no current hypertension or sleep apnea disability to diagnose.  The Board acknowledges that the Veteran had elevated blood pressure readings in service.  That said, the Veteran does not currently have a hypertension disorder, nor has he had such a diagnosis at any point during the appellate time period.    

The Board has also considered the Veteran's claim that he was diagnosed with hypertension and sleep apnea in service.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not competent, however, to diagnose a hypertension or sleep apnea disability based on his observed physical symptoms, given the medical complexity of such a diagnosis.  See id (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

As there is no competent medical evidence of a hypertension or sleep apnea disability at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing a hypertension or sleep apnea disability or otherwise linking his current symptoms to service, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the medical treatment professionals considering the Veteran's contentions have found the evidence inconsistent with a diagnosis of hypertension or sleep apnea.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Bilateral Eye Disability

The Veteran contends that he has a bilateral eye disability as a result of his military service.  Specifically, he contends that he injured his eyes as a result of trauma from hitting a low hanging branch.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current bilateral eye disability as defined by VA regulations that was incurred in or is otherwise related to his military service.

In that regard, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

As discussed above, the only bilateral eye problem documented is a refractive error, specifically presbyopia.  As noted, this is a congenital or developmental condition for which service connection cannot be granted.  In addition, the Veteran has not asserted, nor does the evidence of record otherwise indicate any superimposed disability incurred in service as a result of the Veteran's presbyopia.  In that regard, the Board has considered the Veteran's contentions that he injured his eyes when hitting a branch; however, the May 2011 VA examiner considered these contentions and concluded that the Veteran's presbyopia was age-related and that his dry eye and presbyopia were unrelated to his in-service diagnosis of episcleritis.  Thus, the most competent evidence of record is negative for a superimposed disability.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain, 21 Vet. App. at 319; Degmetich, 104 F.3d at 1328; Brammer, 3 Vet. App. at 223.  While the Board recognizes the Veteran's sincere belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current bilateral eye disability within the meaning of applicable legislation.  Nor is there any evidence of a superimposed disability on the Veteran's congenital or developmental presbyopia.

The Board has considered the Veteran's contentions that his bilateral eye problems are the result of his military service.  As discussed above, while the Veteran is competent to report observed symptoms, such as itchy eyes, he is not necessarily competent to diagnose the cause of such symptoms.  This is particularly the case involving complex diagnoses such as refractive error of the eye or similar diagnosis.  While his bilateral eye symptoms may have first manifested during his military service the May 2011 VA examiner specifically concluded that the symptoms were due to refractive error, for which service connection is not warranted in the absence of superimposed disability.  Given the complex nature of diagnosing an eye disability, the Board finds that the medical findings and conclusions of the May 2011 VA examiner to be far more competent and probative than the Veteran's assertions that his bilateral eye problems were due to his military service.

As there is no competent medical evidence of a current bilateral eye disability within the meaning of applicable legislation or evidence of a superimposed disability, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Dental Disorder

The Veteran also seeks compensation for a dental disorder.  The Veteran contends that he received treatment to replace multiple teeth during service.  He has experienced ongoing problems with these replaced teeth.

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been remanded to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran contends that he developed a dental disorder during his active duty service that required the replacement of multiple teeth.  As discussed above, the Veteran's service treatment records have been found to be unavailable by the NPRC and of those available they do not indicate treatment for dental problems.  

As noted above, during a July 2008 Gulf War registry examination, the examiner noted that the Veteran had some crowns and fillings noted in his teeth.  Neither this record nor any other medical records indicate loss of or trauma to the mandible, maxilla, or other bones of the face.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran contends only that he had to have several teeth replaced in service and there are no lay or medical statements or evidence to suggest that such replacements were necessitated by trauma.  The Veteran has never at any time alleged incurring an injury to the mandible or maxilla.  In other words, none of the DCs, 9900 through 9916, apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
 
Bilateral Feet, Low Back, Bilateral Knees, Bilateral Ankles, Bilateral Shoulders, Right Hamstring, Memory Loss, Sleep Disorder, Insomnia

In the present case, the Veteran has contended that he suffers from multiple disabilities that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations during the Persian Gulf War.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2013); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2013); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to his case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

As noted above, the Veteran claims that he has problems with his bilateral feet, low back, bilateral knees, bilateral ankles, bilateral shoulders, and right hamstring, as well as memory loss, a sleep disorder, and insomnia due to his service in the Persian Gulf.  

As to Persian Gulf claims, the Board has considered that neuropsychological signs or symptoms and sleep disturbances are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(7) and (9); 38 C.F.R. § 3.317(b)(7) and (9).  However, in the present case, the Veteran's memory loss and sleep problems, to include insomnia, have been related to psychiatric problems, including diagnosed depressive disorders.  The April 2011 VA psychiatric examination report specifically listed the Veteran's reported memory problems and sleep difficulties, including insomnia, to a diagnosed depressive disorder (discussed above).  In addition, multiple other psychiatric treatment records have discussed the Veteran's reported memory problems and sleep difficulties, including insomnia, in the context of his diagnosed psychiatric disorders.    

Therefore, the memory loss and insomnia symptoms and claimed sleep disorder the Veteran has here are attributed to known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his memory loss, sleep disorder, and insomnia symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his memory loss, claimed sleep disorder, and insomnia.

As to the Veteran's bilateral feet, low back, bilateral knees, bilateral ankles, bilateral shoulder, and right hamstring claims, the Board has considered that muscle pain and joint pain are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(4) and (5); 38 C.F.R. § 3.317(b)(4) and (5).  However, in the present case, the Veteran's orthopedic complaints have been attributed to specific diagnoses, bilateral pes planus, bilateral patellofemoral syndrome, and fibromyalgia.  As discussed above, the March 2011 VA examination report specifically noted that the above complaints were due to fibromyalgia, as well as attributing some degree of foot and knee problems to pes planus and patellofemoral syndrome, respectively.  Therefore, similar to the claims previously addressed, the orthopedic symptoms the Veteran has here are attributed to known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his orthopedic symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his bilateral feet, low back, bilateral knees, bilateral ankles, bilateral shoulder, and right hamstring claims.

As to otherwise granting entitlement to SC on a direct basis, the Board finds the March 2011 VA examiner's opinion of significant probative value.  As to each of the above disabilities, the examiner concluded that they were associated with the Veteran's service-connected fibromyalgia.  As will be discussed in greater detail below, the feet, ankle, knee, shoulder, back, and hamstring symptoms are contemplated in the currently assigned 20 percent rating for fibromyalgia.  As such, to separately service connect the associated feet, ankle, knee, shoulder, back, and hamstring symptoms would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013) (the evaluation of the same disability or manifestation under various diagnoses is to be avoided).  

In addition to the symptoms attributed to the fibromyalgia, the Board also notes that he was diagnosed with several orthopedic disorders during the appellate time period.  As to the Veteran's diagnoses of bilateral patellofemoral syndrome, bilateral pes planus, and degenerative joint disease of the left knee, the March 2011 VA examiner concluded that these disabilities were not caused by or the result of or aggravated by military service or parachute jumps.  The rationale for the knees was that the disabilities were due to aging and for the feet the rationale was that the disabilities were due to predisposition and aging.  In addition, the examiner noted the absence of documented continuity of treatment for any related problems.  As to the low back strain and bilateral ankle strain, the examiner concluded that these in-service problems were acute incidents and did not represent chronic disabilities, as demonstrated by the absence of a continuity of care or complaints and the current examination finding no evidence of disability.  The Board finds that the opinions of record included complete rationales and are consistent with the evidence of record.

In addition to the foregoing, no medical professional has attributed the Veteran's feet, ankle, knee, shoulder, back, hamstring, memory loss, sleep problems, or insomnia symptoms or any underlying physical or psychiatric disorders, to the Veteran's military service. 

The Board acknowledges the Veteran's assertions that his current symptoms were caused by his military service in the Persian Gulf region.  Certainly, the Veteran and his wife can attest to factual matters of which they had first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the significant complexity of attributing observed symptomatology to an undiagnosed illness and/or service in the Persian Gulf region, the Board concludes that his statements are significantly less probative than the conclusions of the VA examiners.  See Jandreau, 492 F.3d at 1377. 

Accordingly, the Board finds that the preponderance of the evidence is against service connection for diagnosed or undiagnosed disabilities of the bilateral feet, low back, bilateral knees, bilateral ankles, bilateral shoulders, or right hamstring, as well as for memory loss, a sleep disorder, and insomnia, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An Acquired Psychiatric Disorder, to include PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran initially claimed that his current psychological symptoms were due to being "wrongly court-martialed" in 2002.  As this event occurred during the Veteran's period of less than honorable service, it cannot serve as a basis for granting entitlement to service connection.  The Veteran also asserted that he was stationed in Iraq in a location close to an Iraqi chemical weapons repository in Khamisiyah.  Rockets destroyed the facility and the Veteran feared that he had been exposed to chemical weapons and nerve agents.  Finally, he has claimed to have been in fear of SCUD missile and chemical weapons attacks while serving in Iraq.  

Given the Veteran's service in Iraq and Southwest Asia during the first Persian Gulf conflict, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran is not in receipt of any awards and/or decorations that would suggest that he engaged in actual combat with the enemy.  Furthermore, the Veteran concedes that his claimed stressors did not involve combat operations.  As such, the Board concludes that the provisions of 38 U.S.C.A. § 1154(b) are not for application.  

Initially, as to the Veteran's claimed PTSD, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain, 21 Vet. App. at 319.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich, 104 F.3d at 1328; Brammer, 3 Vet. App. at 223.  In this case, the Board concludes that the Veteran has not had PTSD at any point during the appellate time period.

In reaching that conclusion, the Board acknowledges that there is potentially conflicting evidence as to the existence of PTSD during the appellate time period.  As discussed above, multiple VA treatment records include diagnoses of PTSD or note that the Veteran met the criteria for PTSD.  By contrast and as discussed above, the April 2011 VA examiner specifically considered the Veteran's claims and the other evidence of record, including the VA treatment records diagnosing PTSD, and concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  In context, the examiner clearly concluded that the Veteran did not meet the criteria for PTSD at any point in the appellate time period, as the psychologist's assessment could not be based on the Veteran's representations at the time of the examination because such responses were highly suspect and indicative of over-reporting of symptoms or malingering.  As such, the examiner's conclusions were based on the VA treatment records.  The Board finds the examiner's discussion and reconciliation of his conclusions with the VA treatment records compelling.  As discussed above, the April 2011 VA examiner considered the Veteran's assertions and the prior diagnoses of PTSD, but specifically noted that the Veteran's reports of onset of symptomatology and the claimed effects on his job functioning and performance were inconsistent with his personnel records that showed fully satisfactory to excellent evaluations.  Moreover, the examiner noted that the Veteran's reporting of symptoms were highly suspect, as he endorsed a very high frequency of symptoms that were highly atypical.  This assessment is supported by the findings of the March 2008 VA examiner and VA treatment records.  For example, an August 2009 VA treatment record diagnosed factitious disorder with psychological symptoms (PTSD) with the notation that the Veteran's reported symptoms and history were subjective and inconsistent.  The Veteran also evidenced over-reporting of symptoms during the March 2008 VA examination.

The Veteran's initial documented diagnosis of PTSD appears to have been in November 2009, in a group psychotherapy note that did not include any testing or interview of the Veteran.  That diagnosis continued in his treatment records for mental health group treatment.  The Veteran was hospitalized in June 2010 suicidal thoughts.  A June 2010 mental health initial evaluation note during his hospitalization stated that the Veteran carried a current diagnosis of PTSD and chronic depressive disorder.  At that time, the Veteran did not report any in-service stressor events or other problems related to service and, instead, discussed ongoing problems at work.  In that regard, the Board acknowledges that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV, see Cohen v. Brown, 10 Vet. App. 128, 140 (1997); however, in this case, in light of the April 2011 VA examiner's conclusions that include a detailed rationale and the absence of any evidence that the treatment providers diagnosing PTSD examined the Veteran's service treatment records, personnel files, or early post-service records, the Board finds the conclusions of the April 2011 VA examiner to be of significantly greater probative weight and ultimately to outweigh the treatment providers' notations of PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

As to the Veteran's diagnosed depressive disorders, the Board acknowledges that there is conflicting evidence as to the etiology of the Veteran's psychiatric problems.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disability that was incurred in or is otherwise related to his military service.

In reaching that conclusion, the Board finds the April 2011 VA examination report of significant probative value.  The examining psychologist considered the Veteran's representations, the claims file, and conducted a physical and psychological examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner considered the Veteran's reports of the onset of psychiatric symptoms in service that affected his ability to adequately perform his job duties, but found more persuasive the personnel records showing overall fully satisfactory to excellent performance reviews, recommendations for promotion, the Veteran's significant over-reporting or misreporting of symptoms, and the absence of service treatment records supporting the Veteran's assertions of a diagnosis of and treatment for psychological disabilities in service.  As such, the examiner concluded that it was less likely as not that the currently diagnosed depressive disorder was related to or aggravated by military service.  

By contrast, the Board finds the Veteran's lay representations of limited probative value.  The Board also has considered the Veteran's assertions that his current psychiatric problems were caused by fear of SCUD missile and chemical weapons attacks while in service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing anxiety and depression during service, and his assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise, the extensive intervening stressors involved in his court martial and dismissal from service, and the complexity of linking particular psychiatric symptoms to a diagnosed psychiatric disorder, however, the Board concludes that in this case his statements regarding any such link between the in-service symptoms and a current acquired psychiatric disorder are significantly less probative than the conclusions of the April 2011 VA examiner.  See Jandreau, 492 F.3d at 1377.  The Board finds any such assertions by the Veteran particularly problematic given the multiple treatment records documenting that the Veteran is a very poor historian, including being unable to remember the company for which he currently worked and how many years he had been married.  In light of the Veteran's documented memory problems and over-reporting of psychological symptoms, the Board cannot afford his contentions as to the etiology of any current psychiatric disabilities any probative weight.    

In summary, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

Fibromyalgia

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's fibromyalgia currently is rated under 38 C.F.R. § 4.71a, DC 8850-5025.  DC 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule and DC 5025 is the rating code for fibromyalgia.  The Veteran claims the rating does not accurately depict the severity of his current condition.

DC 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under DC 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.

After a review of all the evidence, lay and medical, and affording the Veteran the benefit of the doubt the Board finds that, for the entire rating period under appeal, the Veteran's fibromyalgia disability was manifested by symptomatology more nearly approximating that required for the 20 percent schedular rating under DC 5025.  See 38 C.F.R. § 4.7 (2013).  Specifically, for the entire rating period under appeal, the Board finds that the Veteran's fibromyalgia has been manifested by symptoms constant or near-constant in nature.  Such a finding was specifically made during the March 2011 VA examination.  In addition, March 2011 VA examination report noted that the Veteran's problems were precipitated or aggravated by emotional stress and overexertion.  Clearly, the evidence warrants a 20 percent rating under DC 5025.  

From the evidence, the Board further concludes that a rating higher than 20 percent is not warranted.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

The Veteran's fibromyalgia has been attributed to problems in the bilateral feet, low back, bilateral knees, bilateral ankles, bilateral shoulders, and right hamstring.  In order to warrant the next and highest disability rating under DC 5025 (40 percent), the Veteran must demonstrate constant or near constant widespread musculoskeletal pain and tender points that are refractory to therapy.  In this case, the evidence confirms that the Veteran suffers from widespread musculoskeletal pain and tender points, stiffness, fatigue, and weakness.  The evidence also indicates that these symptoms are present more than one-third of the time, as the Veteran has repeatedly stated that he experiences constant pain in his joints.  However, the evidence does not suggest that the Veteran's symptoms are refractory to therapy.  In that regard, the March 2011 VA examination report specifically noted the Veteran's report that his response to treatment, including prescribed pain medication, was good.  Other statements indicate that the medication causes drowsiness that affected the Veteran's ability to work, but do not indicate that they were unsuccessful in remediating the Veteran's pain.  The Board acknowledges that the Veteran has requested on multiple occasions, such as in July 2010 and October 2011, that his pain medication be increased, but such requests do not indicate that the medication is wholly ineffective.  Indeed, it suggests the opposite, as were the medication to be of no benefit to the Veteran it does not make sense for him to request an increase in that medication.  The record thus does not demonstrate that the Veteran's symptoms are refractory to therapy.  Such a finding is required for the next higher rating of 40 percent.  Accordingly, the Board finds that a rating greater than 20 percent under DC 5025 is not warranted.  38 C.F.R. § 4.71a, DC 8850-5025.

The Board also finds that there are no other potentially applicable DCs by which a higher rating or separate ratings can be assigned.  In this case, there is no evidence that the Veteran has displayed moderate or marked limitation of motion of the right or left ankle, rendering a separate evaluation under DC 5271 inappropriate.  38 C.F.R. § 4.71a, DC 5271 (2013).  The Board further finds that the Veteran has not displayed limitation of motion of either arm to at least shoulder level, making a separate compensable evaluation under DC 5201 inappropriate.  38 C.F.R. § 4.71a, DC 5201 (2013).  The Veteran also has not shown limitation of motion of the lumbosacral spine or either knee that would warrant a compensable rating.  38 C.F.R. § 4.71a, DCs 5235-5243, 5260, 5261 (2013).  As discussed above, the March 2011 VA examiner specifically concluded that the Veteran's diagnosed bilateral knee and bilateral foot disabilities separate from fibromyalgia were not related to his military service.  As such, separate ratings for these problems are not warranted.  Even with consideration of his pain and the functional loss caused thereby, there is no indication in the medical evidence that he experiences foot, ankle, knee, shoulder, back, or hamstring limitations that would warrant any separate or higher compensable rating.

Even accounting for pain on motion and with repetitive motion, the Veteran's joints do not reach compensable levels under the applicable DCs.  As such, a higher rating based on the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  For the time period on appeal, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's fibromyalgia.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

Hearing Loss

The Veteran alleges that the RO erroneously failed to assign him an initial rating greater than 30 percent for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Shortly after filing his claim for benefits, the Veteran was afforded a QTC examination in February 2008.  At that time, the Veteran reported decreased hearing and ringing in the ears.  The results of the examination are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
40
LEFT
20
20
25
30
30

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 46 percent in the right ear and 58 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 35 for the right ear and 23.25 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VII for the right ear and VI for the left ear.  Such a degree of hearing loss warrants a 30 percent evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The Veteran has not contended that his bilateral hearing acuity has worsened since the last examination and, therefore, there is nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's bilateral hearing loss disability has ever reached a level greater than the current 30 percent rating since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the QTC examination, entitlement to an increased rating greater than 30 percent is denied.

Tinnitus

As noted above, an April 2008 rating decision granted the Veteran service connection for bilateral tinnitus and assigned a 10 percent rating.  The Veteran claims that the 10 percent rating does not accurately depict the current level of his disability.    

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2013).

In this case, the Veteran filed his claim in January 2007 (although the Board notes that the Veteran did not specifically claim entitlement to service connection for tinnitus at this time and, instead, a claim was inferred as a result of the findings of the February 2008 QTC examination discussed in the hearing loss section above), which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected fibromyalgia, hearing loss, and tinnitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's fibromyalgia, hearing loss, and tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the fibromyalgia, the Veteran reports primarily constant or near constant pain in numerous joints and some muscles.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 5025, to the extent that they are applicable to the Veteran's case.  As noted, the Veteran's pain is at least partially ameliorated by medication.  Although the Veteran reports that his medications cause sleepiness, the records indicate that the Veteran also has significant sleep troubles (including insomnia, nightmares, and difficulty falling and maintaining sleep) attributed to diagnosed psychiatric disorders.  As such, the fact that the Veteran had or has difficulty staying awake at work does not demonstrate that the problem is due to his fibromyalgia or associated medication.  Indeed, the evidence of record suggests otherwise.  Thus, the Veteran's current schedular rating under DC 5025 is adequate to fully compensate him for his disability on appeal.

With respect to the hearing loss, the Veteran reports difficulty hearing in certain situations.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to hear verbal conversation and in other circumstances is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating greater than 30 percent under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

With respect to the Veteran's tinnitus, he reports a ringing in both of his ears and difficulty understanding speech.    

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  As noted, the Veteran experiences ringing in the ears that causes him difficulty hearing.  This is the precise symptomatology and effects contemplated by the schedular criteria.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for residuals of fractured nose is granted.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral eye disability, to include episcleritis, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, is denied.

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, is denied.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a right knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right ankle disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left ankle disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right shoulder disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left shoulder disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right hamstring disability, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for insomnia, claimed as due to an undiagnosed illness, is denied.

Entitlement to an initial rating of 20 percent, but no more, for fibromyalgia is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an initial rating greater than 30 percent for bilateral hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for tinnitus is denied.


REMAND

In addition, the Veteran also has brought claims for entitlement to service connection for CFS, head contusion, and GERD, as well as eligibility for VA dental treatment, entitlement to an increased rating for IBS, and entitlement to TDIU.  Despite the extensive development already undertaken, the Board concludes that additional remand is required.

Dental Treatment

As discussed above, the Veteran has asserted that he developed a dental disorder during his active duty service.    

As noted above, the Court has held that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  Mays, 5 Vet. App. at 302.  The Veteran's March 2005 claim requests service connection for "periodontal gum disease" and does not indicate whether this included service connection for compensation purposes or for treatment purposes.  The April 2008 rating decision explicitly noted that service connection for periodontal gum disease could be granted solely for the purpose of establishing eligibility for outpatient dental treatment.  The rating decision, however, clearly did not consider eligibility for treatment purposes, as the cursory conclusion was "service connection for gum disease is not warranted under the law."  The March 2009 SOC explicitly limited consideration to entitlement to service connection for compensation purposes.  

As such, the issue of entitlement to service connection for a dental condition, for purposes of obtaining VA treatment, must be adjudicated in an SOC, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2013).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Furthermore, the VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and must be complied with regarding each claim made by a Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The letters sent to the Veteran to date have not informed him of his ability to receive service connection for dental treatment purposes.  See Mays, 5 Vet. App. 302.  The AMC should send corrective VCAA notice and properly develop and adjudicate the Veteran's dental claim for purposes of receiving VA outpatient dental treatment only.

CFS

The Veteran contends that he has CFS due to his service in the Persian Gulf region from July 1990 to June 1991.

The Veteran was afforded a VA examination in March 2011.  At that time, the examiner diagnosed CFS and indicated that the Veteran's CFS was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months and that other clinical conditions that may produce similar symptoms have been excluded by thorough evaluation, based on history, physical examination, and appropriate laboratory tests.  However, the examiner stated that the Veteran did not have 6 of the 10 CFS diagnostic criteria as listed in 38 C.F.R. § 4.88a(a)(3) (2013).  The Board is unclear as to why the examiner diagnosed CFS, while concurrently stating that the Veteran did not meet the criteria for CFS.  The Board also finds the foregoing puzzling, given that multiple VA treatment providers also have noted a diagnosis of CFS.  As such, the Board concludes that an addendum opinion is necessary to clarify the above.

Residuals of Head Injury, to Include Concussion and Contusion

The Veteran contends that he injured his head on multiple occasions, to include contusions and concussions, as a result of parachute jumps during his period of honorable active service.

Initially, the Board notes that the Veteran received a parachutist badge and was jump qualified.  In addition, many of the Veteran's service treatment records have not been located by the NPRC.  In light of the Veteran's contentions, his competency to report cuts and head injuries in general, and the absence of any VA examination to this point to specifically consider his claims, the Board concludes that a VA examination is required.

GERD

The Veteran contends that his current GERD disability was incurred in or is otherwise related to service.  The Veteran was afforded a VA examination in March 2008 wherein he was diagnosed with GERD.  The examiner indicated that he was unable to provide an opinion as to the etiology of the GERD without resorting to speculation due to the lack of service treatment records.  Although the Board acknowledges that such an opinion appears to meet the requirements of Jones v. Shinseki, 23 Vet. App. 382 (2010) that if an opinion cannot be provided without resort to speculation, then the examiner must provide a detailed reason as to why this is so, given that opinions as to etiology have been obtained from almost all the other claims brought by the Veteran despite the absence of a complete copy of his service treatment records, the Board concludes that another VA examination should be afforded the Veteran.  In addition, the Veteran's gastrointestinal claim should be considered under the undiagnosed illness provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

IBS

The Veteran contends that his current 10 percent rating for IBS does not accurately reflect the severity of his current condition.  In that regard, the Veteran was last afforded a VA examination for his IBS in March 2008.  Since that time, the Veteran's service treatment records suggest the possibility of worsening symptomatology.  During the March 2008 VA examination, for example, the Veteran did not report significant constipation.  In subsequent reports, see October 27, 2011 VA treatment record, for example, the Veteran reported chronic constipation.  As constipation is one of the symptoms contemplated in the rating criteria, the Board concludes that a new VA examination is warranted to consider the severity of the Veteran's IBS.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) Caffrey v. Brown, 6 Vet. App. 377 (1994)

TDIU

With respect to the Veteran's claim for entitlement to TDIU, the law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  As discussed above, the Board is granting entitlement to service connection for residuals of a fractured nose.  In implementing this grant, the RO will assign a disability rating and effective date for the disability.  Under such circumstances, the Veteran's claim for TDIU is impacted by the outcome of this rating and is therefore inextricably intertwined with the implementation of the grant of service connection for the fractured nose residuals.  In addition, the Veteran's TDIU claim also is inextricably intertwined with the increased rating claim for IBS remanded herein.  As such, the TDIU claim must be remanded to the agency of original jurisdiction (AOJ) for reconsideration after the Veteran has been assigned a disability rating and effective date for his residuals of fractured nose and the requested development for an increased rating for IBS undertaken.

 The AMC also should take the opportunity to obtain VA treatment records from March 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from March 2012 to the present.

2.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

3.  After 1. above is complete, to the extent possible, the AMC should make arrangements for the claims file to be sent to the same examiner who conducted the March 2011 VA examination for CFS.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner for opinion or examination, as appropriate.  The examiner should be asked to issue an addendum to the March 2011 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records.  After reviewing the foregoing, the examiner should be asked to clarify whether the Veteran has a diagnosis of CFS for VA purposes, as defined by 38 C.F.R. § 4.88a.  In that regard, the examiner is requested to discuss the significance and relevance of the diagnosis of CFS provided in the March 2011 VA examination report while at the same time indicating that the Veteran did not meet 6 of the 10 CFS diagnostic criteria.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After 1. above is complete, to the extent possible, schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's gastrointestinal problems, also diagnosed as GERD.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's reported gastrointestinal problems, to include as a result of his service-connected disabilities, a nonservice-connected disability, or as part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After 1. above is complete, to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected IBS.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

6.  After all necessary development has been completed, the claim should be readjudicated by appropriate authority to determine eligibility for dental treatment. To the extent the benefit is not granted, the Veteran and his representative should be issued a statement of the case, including citation to all relevant law and regulations pertinent to this claim. The appellant must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

7.  Following the implementation of the grant of entitlement to service connection for residuals of a fractured nose and the assignment of initial ratings and effective dates, undertake all development deemed necessary for the Veteran's TDIU claim, to include examination(s) as appropriate.

8.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


